Citation Nr: 1203306	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  11-19 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) for the period prior to January 10, 2011 and to an evaluation in excess of 50 percent evaluation for service-connected PTSD after January 10, 2011.  

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend

ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1947 to October 1951.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  

Of preliminary importance, because the claim for an evaluation in excess of 30 percent involves a request for a higher rating following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran is presumed to seek the maximum available benefit for a disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In November 2010, the Veteran testified before a Decision Review Officer (DRO), and in November 2011, he testified at a Travel Board hearing over which the undersigned Veterans Law Judge presided while at the RO.  Transcripts of these hearings have been associated with his claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

Further, to the extent indicated hereinbelow, the record is found to reasonably raise the matter of entitlement to a TDIU rating.  Hence, this claim has been listed on the title page.  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

For the entire period of the appeal, the service-connected PTSD is shown to have been manifested by a disability picture that more nearly approximates that of occupational and social impairment, with deficiencies in most areas, such as work, judgment, thinking, and mood, due to symptoms such as suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, memory impairment, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships; total social and occupational impairment is not demonstrated.  


CONCLUSION OF LAW

For the entire period of the appeal, the criteria for an evaluation of 70 percent, but not higher for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code (DC) 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in April 2010 and July 2010.  In these letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were readjudicated in June 2011.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  Moreover, the Veteran's statements in support of the claim, as well as his hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Board acknowledges that in his November 2010 DRO hearing, the Veteran testified that he was treated by a "Dr. Hernandez" who had prescribed nerve pills for him for 20 years, and no treatment records associated with this practitioner have been associated with the claims file.  However, the Board notes that the Veteran completed a number of VA Form 21-4142, Authorization and Consent to Release of Information to the Department of Veterans Affairs in May and June 2010, after being encouraged to provide VA with any private treatment records or other evidence to support his claim, and he failed to list "Dr. Hernandez" among the group of physicians by whom he was treated.  Additionally, the Veteran has made no attempt to contact VA and request that records be obtained from "Dr. Hernandez," nor has he completed a VA Form 21-4142, Authorization and Consent to Release of Information to the Department of Veterans Affairs, so that VA may obtain information from "Dr. Hernandez."  The Board notes that "[t]he duty to assist is not always a one-way street.  If a [V]eteran wishes help, he cannot passively wait for it . . . ."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In every other respect, the RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded various VA examinations to address the nature and severity of his service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

General Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson, the United States Court of Appeals for Veterans Claims (Court) noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found), are both required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

Specific Rating Criteria

Under 38 C.F.R. § 4.130, DC 9411 (2011), this diagnostic code provides: 

100%	Total occupational and social impairment, due to such symptoms as: gross 	impairment in thought processes or communication; persistent delusions or 	hallucinations; grossly inappropriate behavior; persistent danger of hurting 	self-or others; intermittent inability to perform activities of daily living 	(including maintenance of minimal personal hygiene); disorientation to time 	or place; memory loss for names of close relatives. Own occupation, or own 	name;  

70%	Occupational and social impairment, with deficiencies in most areas, such as 	work, school, family relations, judgment, thinking, or mood, due to such 	symptoms as: suicidal ideation; obsessional rituals which interfere with 	routine activities; speech intermittently illogical, obscure, or irrelevant; near-	continuous panic or depression affecting the ability to function 	independently, appropriately and effectively; impaired impulse control (such 	as unprovoked irritability with periods of violence); spatial disorientation; 	neglect of personal appearance and hygiene; difficulty in adapting to 	stressful circumstances (including work or a work like setting); inability to 	establish and maintain effective relationships;  

50%	Occupational and social impairment with reduced reliability and productivity 	due to such symptoms as: flattened affect; circumstantial, circumlocutory, or 	stereotyped speech; panic attacks more than once a week; difficulty in 	understanding complex commands; impairment of short-and long-term 	memory; impaired judgment; impaired abstract thinking; disturbances of 	motivation and mood; difficulty in establishing and maintaining effective 	work and social relationships;  

30%	Occupational and social impairment with occasional decrease in work 	efficiency and intermittent periods of inability to perform occupational tasks 	(although generally functioning satisfactorily, with routine behavior, self-	care, and conversation normal), due to such symptoms as: depressed mood, 	anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep 	impairment, mild memory loss (such as forgetting names, directions, recent 	events).  

38 C.F.R. § 4.130, DC 9411 (2011).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  
Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  

A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes] (2011).  




Standard of Review

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

By way of procedural background, the RO granted service connection for PTSD in a March 2011 RO rating decision, and assigned a 30 percent rating, effective on April 22, 2010; and assigned a 50 percent rating, effective on January 10, 2011.  In the Veteran's Notice of Disagreement (NOD), received in April 2011, he specifically indicated that he is entitled to a 50 percent rating for PTSD back to the date of his original application.  In his November 2011 Board hearing, the Veteran and his friend indicated that he desired a 100 percent evaluation for his PTSD effective from the date of the claim (April 22, 2010).  

The Veteran contends that he is entitled to higher ratings for his service-connected PTSD.  As discussed in greater detail below, upon thorough review of the record, including the Veteran's and his friend's and family's statements, indicates that an assignment of a 70 percent evaluation for the entire period of the appeal is warranted in this case.  
Lay testimony from the Veteran, his sisters and his wife, received in July 2010 and May 2011, and provided during both of his hearings, include observations that he experiences near continuous panic attacks, depression, auditory hallucinations, impaired judgment, memory loss, and impaired impulse control with unprovoked periods of violence.  Specifically, in his November 2010 DRO hearing, the Veteran testified that he was almost fired after confronting a coworker and threatening him with physical violence.  During his November 2011 Board hearing, the Veteran and his friend testified that the Veteran attacked his wife in his sleep and that she has had to hide his gun from him.  

Notably, VA and private treatment records, show the Veteran was treated for nightmares, anxiety, memory loss, suicidal ideation and depression, and was assigned a GAF score of 53 at one point.  Specifically, a September 2004 private treatment record shows that the Veteran accidentally overdosed on Lipitor by mistakenly taking 14 tablets at once.  The Emergency Department report shows that the Veteran confused his pills with other medication, and he was assessed with an accidental overdose.  

Further, a December 2010 statement from the Vet Center in Huntington shows that the Veteran was treated in April 2010 for a psychiatric disorder.  The therapist noted that the Veteran presented with symptoms associated with PTSD, to include ongoing sleep disturbance with difficulty falling and staying asleep, intrusive nightmares, classic avoidance behaviors, isolation behavior, limited socialization and withdrawal, depression, guilt, intrusive memories, very few interests, anxiety, and irritability.  

In conjunction with the appeal, the Veteran underwent a VA PTSD examination in May 2010, during which the examiner noted the claims file was reviewed.  The Veteran indicated that he was being treated with anti-anxiety medication, but denied receiving group therapy or individual psychotherapy.  The Veteran reported feeling sad all of the time since experiencing an onset of cancer 6 years ago, and indicated that it was hard to have a reason to live when you must undergo cancer surgery every few months.  The Veteran reported tearfulness every time he talked about the war, and sometimes when others are good to him.  He also reported regular tearful episodes associated with thoughts of his current health condition.  The Veteran claimed to experience nightmares of somebody trying to kill him, and his wife complained that he could be irritable, but denied irritability with others.  The examiner noted that the Veteran reported suicidal ideation in the past, but denied present suicidal and homicidal ideation.  The Veteran reported being anxious in response to dreams or when he was thinking about his upcoming medical procedure.  The examiner observed that the Veteran complained of fatigue apparently associated with his medical problems and posited that this appeared to be a source of depression rather than the result of it.  

On post military psychosocial history, the examiner noted that the Veteran had good family relationships, and socialized primarily with his family, and reported only having one friend.  The Veteran denied a history of suicide attempts, violence/assaultiveness, and issues associated with alcohol use and other substance use.  On psych examination, the examiner observed the Veteran's psychomotor activity and speech were unremarkable.  The Veteran appeared clean, neatly groomed, and appropriately and casually dressed.  The examiner noted a cooperative, friendly, relaxed, attentive attitude, and an appropriate but constricted affect.  Significantly, the Veteran's mood appeared depressed, he was unable to do "Serial 7's" and was unable to spell a word forward and backward.  The Veteran reported memory difficulty in his daily life.  When evaluating the Veteran's memory, the examiner observed that memory was mildly impaired, and attributed the memory disorder to some age-related cognitive decline.  The examiner observed the Veteran was oriented to person, place, and time, his thought process and content was unremarkable, he did not experience delusions or hallucinations, he understood the outcome of his behavior, and he had average intelligence.  The examiner noted the Veteran understood that he had a problem, and that he suffered from sleep impairment apparently attributable to medical condition, as well as nightmares on themes other than reexperiencing military trauma.  The Veteran was observed to have appropriate behavior and interpret proverbs appropriately.  He did not suffer from panic attacks, obsessive/ritualistic behavior, homicidal or suicidal thoughts, or impaired impulse control, and did not have a history of violence.  

However, the Veteran reported a significant history of combat exposure, yet the examiner did not test for trauma exposure during the examination.  The examiner also did not use an interview-based diagnostic instrument for PTSD, or a quantitative psychometric assessment of PTSD symptom severity, despite the fact that persistent re-experiencing symptoms, persistent avoidance and numbing symptoms, and clinically significant distress or impairment in social, occupational function were noted.  The examiner also noted that the Veteran complained of some anxiety symptoms since his military service.  The examiner opined that the Veteran met the DSM-IV stressor criterion, but failed to find that he met the criteria for a diagnosis of PTSD.  Instead, the Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood secondary to illness with cancer, and was assigned a GAF score of 55.  The examiner opined that it was less likely than not that the Veteran's current anxiety and depression were caused by or a result of his military service.  

The Board finds this opinion to be of little to no probative value when assessing the level of severity of the Veteran's PTSD.  As noted the Veteran reported a significant history of combat exposure, yet the examiner did not test for trauma exposure during the examination, did not use an interview-based diagnostic instrument for PTSD, and did not use a quantitative psychometric assessment of PTSD symptom severity, despite the fact that persistent re-experiencing symptoms, persistent avoidance and numbing symptoms, and clinically significantly distress or impairment in social, occupational function were all noted during the examination.  The examiner failed to provide adequate rational for the nexus opinion given, and appeared to fixate on the Veteran's other health problems without addressing his military stressors and confirmed combat exposure.  

Significantly, in a statement dated in January 2011, a private psychotherapist provided a biopsychosocial evaluation of the current severity of the Veteran's PTSD.  The report reflects that a comprehensive biopsychosocial interview took place, a written psychosocial history was obtained, and the Veteran's claims file was reviewed.  Further, the psychotherapist conducted a "DSM-IV-TR Criteria for PTSD Checklist," "PTSD Self Test," "Life Events Checklist," "PTSD Checklist," "Mini Mental Status Evaluation," and "Global Assessment of Functioning."  The psychotherapist noted that the Veteran met the DSM-IV criteria for PTSD, chronic delayed, based on a checklist including intrusive recollection, avoidant/numbing, hyperarousal, duration, and functional significance.  The psychotherapist assigned a GAF score of 42, indicative of major impairment in several areas, including work, family relations, thinking, judgment and mood.  The Veteran was diagnosed with PTSD, chronic, delayed onset, precipitated by Korean War combat experiences, and with dementia, not otherwise specified (NOS).  

The Board finds the January 2011 private evaluation report to be highly probative in this case as the private psychotherapist provided a thorough and complete biopsychosocial evaluation of the Veteran's mental status based on various psychosocial testing and review of the claims file along with the Veteran's, and his friend's and family's contentions.  

The Board acknowledges a March 2011 VA medical opinion, which provides a restatement of the prior May 2010 opinion, and for which the examiner was asked to determine whether or not dementia is secondary to PTSD.  The examiner reviewed the Veteran's claims file, including private, VA and service treatment records, and opined that the January 2011 private evaluation report was deficient in that the psychotherapist did not address any individual symptoms of PTSD, nor did he indicate the frequency or severity of any symptoms.  The examiner observed that the private psychotherapist appeared to have based his diagnosis of PTSD solely on a face-valued, self-report PTSD symptoms checklist, and that there was no indication that the psychotherapist evaluated the Veteran's symptoms in any other way.  The examiner opined that the May 2010 VA opinion was more thorough and concluded that the PTSD diagnosis in January 2011 was erroneous.  The examiner also opined that dementia cannot be secondarily related to PTSD because dementia is a cognitive disorder associated with advancing age and PTSD is an acquired psychiatric disorder.  The examiner indicated that there is no clinical literature to suggest a casual relationship among the disorders, and concluded that dementia is not secondary to PTSD.  The examiner reiterated that even if a relationship could be established between PTSD and dementia, an opinion could not be provided that any condition is secondary to PTSD since the totality of the evidence suggests that the Veteran does not have PTSD.  
The Board finds the March 2011 VA medical opinion to be of little to no probative value in this case, especially when weighed against the value of the January 2011 private report.  The January 2011 psychotherapist conducted a thorough examination of the Veteran himself, and provided a complete evaluation the evidence used in rendering the opinion presented.  The Board finds that the conclusion reached by the March 2011 VA examiner is based upon a perception that the Veteran evaluated himself by filling out surveys and a self-report PTSD symptoms checklist.  Just as the examiner has noted that there was no indication that the psychotherapist evaluated the symptoms in any other way, the Board notes that there is no indication that the psychotherapist did not perform more extensive, objective testing when evaluating the Veteran.  In fact, unlike the May 2010 VA examiner, the January 2011 psychotherapist used multiple psychosocial instruments, checklists, and evaluations to test the Veteran's mental acuity and provide a multiaxial diagnosis.  Hence, for the purposes of evaluating the Veteran's current PTSD, the Board relies heavily upon the findings of the January 2011 private psychotherapist, along with his personal statements and testimony, and those of his friends and family.  

Overall, for the entire period of the appeal, the service-connected PTSD is shown to have been productive of a level of occupational and social impairment that more nearly approximated the criteria for the currently assigned 70 percent rating.  

In this regard, the Board finds that the consistent reports of auditory hallucinations, impaired impulse control, including periods of unprovoked irritability and violence, impaired memory, daily panic attacks and depression, suicidal ideation and significant deficiencies in judgment and mood, along with the Veteran's inability to establish and maintain effective relationships and impaired impulse control, presents a disability picture approaching the criteria for a rating of 70 percent for the entire period of this appeal.  

Moreover, the GAF score assigned of 42 by the Veteran's private psychotherapist is reflective of his impairment in reality testing or communication, and major impairment in several areas, such as work or school, family relations, judgment, thinking, and mood.  The previous score assigned by the May 2010 VA examiner of 55 reflects more moderate symptoms; however, as noted above, the May 2010 VA examination has been found to be inadequate for various reasons.  38 C.F.R. § 4.130 (2010).  

The Board recognizes that in the November 2011 hearing testimony, the Veteran's friend testified that he believed the Veteran was entitled to a 100 percent rating for his PTSD.  However, the Board notes that neither the Veteran nor his friend have indicated that the Veteran's symptoms are productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name, which would warrant a 100 percent rating.  Moreover, the record fails to show reports of symptoms indicative of such a level of impairment.  

In short, the Board finds that the evidence is indicative of no greater impairment than that contemplated by a 70 percent rating.  

For all the foregoing reasons, for the entire period of the appeal, a rating of 70 percent, but not higher, for service-connected PTSD is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The above determination is based upon consideration of the applicable schedular criteria.  The Veteran has submitted no evidence showing that his PTSD has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation.  He has also not been hospitalized for this disability.  As such, the Board is not required to remand this matter to the RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  




ORDER

For the entire period of the appeal, entitlement to a rating of 70 percent, but no more for the service-connected PTSD is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

Under Rice v. Shinseki, 22. Vet. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of unemployability due to service-connected disabilities, as inextricably intertwined with the issue of entitlement to a TDIU.  

Notably, in his November 2010 DRO hearing, the Veteran testified that he is retired due to his psychiatric disability.  Moreover, in a VA Form 21-4138, Statement in Support of Claim, received in May 2011, the Veteran specifically indicated that he was not employable due to his PTSD and service-connected hearing loss.  

Thus, the Board finds that the evidence of record raises the issue of whether the Veteran is unemployable due to his service-connected PTSD and other service-connected disabilities.  See Rice v. Shinseki, supra.  

In TDIU claims, the Court has held that the duty to assist requires that VA obtain an examination, which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2010); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011).  

A review of the claims file does not include such an opinion with respect to the Veteran's TDIU claim.  Although a limited opinion commenting on the Veteran's employability was provided in the May 2010 VA examination report, which indicates a finding of an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, the examiner noted that there were moderate symptoms and functional impairment without apparent association to military service.  Accordingly, VA examination is warranted in order to obtain an opinion concerning the Veteran's employability.  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should also undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  

1.   The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied, with respect to whether the Veteran is entitled to a TDIU rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps to send the Veteran and his representative a letter requesting that the information and, if necessary, authorization to enable VA to obtain any additional evidence pertinent to his claim for a TDIU rating.  

In particular, the RO should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, so that VA will have information concerning his past employment.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate claim for a TDIU rating and what VA will do.  

The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  After securing any necessary release forms, with full address information, the RO should request that all records of medical treatment not currently associated with the claims file should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

4.  Next, after the development described above is completed, the RO should schedule the Veteran for a VA examination to address the matter of a TDIU rating.  Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner should provide an opinion as to whether, without regard to age or the impact of any nonservice-connected disabilities, it is at least as likely as not (e.g., a 50 percent or greater probability) that his service-connected disabilities, either separately or in combination, preclude the Veteran from securing and following a substantially gainful occupation consistent with his education and occupational experience.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

5.  After completing of all indicated development, the RO should readjudicate the claim for a TDIU rating, based on all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


